Judge COZORT
concurring.
I concur with the majority opinion, as far as it goes. I believe, however, that the cause should be remanded with instructions to the trial court for entry of judgment for plaintiff on the liability question. Under N.C. Gen. Stat. Sec. 1A-1, Rule 56(c), “[s]ummary judgment, when appropriate, may be rendered against the moving party.” I would remand the cause for further proceedings on the amount of damages and the plaintiffs’ claims for counsel fees under N.C. Gen. Stat. Sec. 6-21.1.